DETAILED ACTION
This office action is responsive to the applicant’s response filed 10/05/2021.  The application contains claims 1-20, all examined and rejected.
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.
Claim Objections
Claim 13 objected to because of the following informalities: Claim 13 recites “display is configured to the list” instead of “display is configured to display the list”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 11-17 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or 
Claim 11 require storing second metadata upon the selection of a bookmarked item and the deletion of a third metadata based on the selection. Examiner was not able to find a support for that limitation. Claims 12-17 inherit the deficiency of claim 11.
Claim 12 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 12 depend from claim 11 and require the retrieval of content related to the selected bookmark that was used to store the second metadata and delete the third metadata based on a single selection input. Examiner was not able to find a support for that limitation.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Claim limitations in amended claims 11-20 have been interpreted under 35 U.S.C. 112(f) or 35 U.S.C. 112 (pre-AIA ), sixth paragraph, because it uses a non-structural terms “controller” and “module” coupled with functional language without reciting sufficient structure to achieve the function.  Furthermore, the non-structural term is not preceded by a structural modifier.
Claim 11 recites the limitation "a controller configured to” coupled with functional language without reciting sufficient structure to achieve the function.
Claim 12 recites the limitation "a controller configured to” coupled with functional language without reciting sufficient structure to achieve the function.
Claim 14 recites the limitation “a gesture identification module,” coupled with functional language without reciting sufficient structure to achieve the function.
Claim 15 recites the limitation “a gesture identification module,” coupled with functional language without reciting sufficient structure to achieve the function.
Claim 18 recites the limitation “controller,” coupled with functional language without reciting sufficient structure to achieve the function.
Claim 13 depends from claim 11, claims 16 and 17 depends on claim 15, and claims 19-10 depends on claim 18.
Since these claim limitations invoke 35 U.S.C. 112(f) or 35 U.S.C. 112 (pre-AIA ), sixth paragraph, claims 11-20 are interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof. 
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or 35 U.S.C. 112 (pre-AIA ), sixth paragraph limitation: Paragraph [0075] states, “A controller 114 may be a general processor such as a microprocessor that cooperates with control software” Paragraph [0075] states, “The controller 114 may also include one or more of a language processing module 115, a command generation module 116, a language responsiveness module 117 and a set-top box HTTP export functionality (SHEF) processor module 118.” Paragraph [0102] states, “The controller 410 may also include a gesture identification module 438 that identifies gestures performed on the display 438” Based on the guidelines announced from Federal Register Vol. 76, No. 27, this has been interpreted as encompassing a hardware or hardware in combination with software implementation of the module, but not a pure software implementation.
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. Claimed modules also trigger interpretation of the claim language under 35 U.S.C. 112(f) or 35 U.S.C. 112 (pre-AIA ), sixth paragraph since they are considered a place holder for a corresponding structure in the specification.
If applicant does not wish to have the claim limitation treated under 35 U.S.C. 112(f) or 35 U.S.C. 112 (pre-AIA ), sixth paragraph, applicant may amend the claim so that it will clearly not invoke 35 U.S.C. 112(f) or 35 U.S.C. 112 (pre-AIA ), sixth paragraph, or present a sufficient showing that the claim recites sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or 35 U.S.C. 112 (pre-AIA ), sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance with 35 U.S.C. § 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1-10, 18-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 10585568. Although the claims at issue are not identical, they are not patentably distinct from each other because they are claiming the same concept.
Current Application
U.S. Patent No. 10585568
Claim 1
A method comprising:
establishing a bookmark list in a memory of an electronic device;

storing content metadata in the memory of the electronic device to form stored metadata, the content metadata comprising content identifiers and other metadata;


bookmarking a first content entry corresponding to a first content selected from a list on a display, the display associated with one of the electronic device; and a second electronic device



in response to the bookmarking of the first content entry, deleting a plurality of the content metadata from the stored metadata, corresponding to the first content, wherein the plurality of the content metadata that is deleted excludes a first content identifier corresponding to the first content, the first content identifier comprising only an alphabetic identifier, a numeric identifier or both in the bookmark list, said bookmark list comprising the content identifiers, wherein a total number of content identifiers is limited in the bookmark list.
Claim 1
A method comprising:
establishing a bookmark list in a memory of a mobile device;

storing the plurality of the content metadata in the memory of the mobile device to form stored data;
content metadata at the mobile device comprising content identifiers and other metadata

bookmarking a first video content entry corresponding to a first video content from the list on the display, said content data source located remotely from the mobile device

in response to bookmarking the first video content entry from the display, deleting the plurality of the content metadata corresponding to the first video content except for a first content identifier comprising only an alphabetic or numeric identifier in the bookmark list, said bookmark list comprising a plurality of content identifiers and the first content identifier wherein a total number of content identifiers is limited
Claim 2
The method of claim 1 further comprising after the deleting, initiating an opening of a bookmark screen;
communicating based on the initiating the content identifiers from the bookmark list to a content data source, said content data source located remotely from the electronic device;



receiving second content metadata through a network at the electronic device in response to the communicating of the content identifiers from the bookmark list;








displaying the second content metadata on the display;



subsequent to the displaying of the second content metadata, receiving a selection of the first content identifier or any of the other content identifiers in the bookmark list at the electronic device to form selected content metadata; and

receiving a content from a content repository corresponding to the selected content metadata.
Claim 1
thereafter, opening a bookmark screen at the mobile device;

communicating the first content identifier and the plurality of content identifiers from the bookmark list to a content data source in response to opening the bookmark screen on the display, said content data source located remotely from the mobile device;

communicating content metadata for the first video content identifier and the plurality of content identifiers from the bookmark list and not the video content corresponding to the first video content identifier and the plurality of content identifiers from the bookmark list through a network to the mobile device in response to receiving the first content identifier and the plurality of content identifiers

displaying the content metadata corresponding to the first content identifier and the plurality of content identifiers in the bookmark list at the mobile device;

thereafter, selecting the content metadata of the first video content identifier or any of the plurality of content identifiers from the bookmark list at the mobile device; and



communicating a video from a content repository corresponding to the selected content metadata in response to the selection.
Claim 3
The method of claim 2 further comprising displaying a list of entries comprising the second content metadata on a touch screen display of the electronic device.
Claim 3
The method as recited in claim 1 wherein displaying the list of entries comprises displaying the list of entries on a touch screen display of the mobile device.
Claim 4
The method of claim 3 wherein a predetermined gesture signal corresponding to a gesture performed on the touch screen display is generated as the selection.
Claim 4
The method as recited in claim 3 further comprising recognizing a predetermined gesture signal on the touch screen display during selecting and wherein storing the first content identifier comprises storing the first content identifier in a memory.
Claim 5
 The method of claim 4 wherein the gesture includes a touch motion originating from the first content entry toward a top of the electronic device relative to an orientation of text on the touch screen.
Claim 5
The method as recited in claim 4 wherein recognizing a predetermined gesture signal comprises recognizing a touch motion originating from the first content entry toward a top of the mobile device relative to an orientation of text on the touch screen.
Claim 6
The method of claim 4 wherein recognizing the gesture includes a tapping and holding of the content metadata on the touch screen display.
Claim 6
The method as recited in claim 4 wherein recognizing a predetermined gesture signal comprises recognizing tapping and holding of the content metadata on the touch screen display and, in response thereto, storing the first content identifier in the bookmark list.
Claim 7
The method of claim 1 further comprising opening a bookmark screen corresponding to the bookmark list;
communicating the first content identifier to a content data source in response to the opening of the bookmark screen;



receiving first content data for the first content based on the communication of the first content identifier; and displaying first content data 
Claim 1
opening a bookmark screen at the mobile device; communicating the first content identifier and the plurality of content identifiers from the bookmark list to a content data source in response to opening the bookmark screen on the display, said content data source located remotely from the mobile device;

communicating content metadata for the first video content identifier and the plurality of content identifiers from the bookmark list 
Claim 8
The method of claim 1 further comprising recognizing tapping and holding of first content metadata on the display and in response thereto, removing the first content identifier from the bookmark list.
Claim 2
The method as recited in claim 1 further comprising recognizing tapping and holding of the first content metadata on a screen display and in response thereto removing the first video content identifier from the bookmark list.
Claim 9
The method of claim 1 further comprising receiving the content metadata from a head end.
Claim 7
receiving the plurality of content metadata from a head end
Claim 10
The method of claim 1 further comprising recognizing a voice command and storing the first content identifier in the bookmark list in response to the recognizing of the voice command.
Claim 8
The method as recited in claim 1 further comprising recognizing a voice command and storing the first content identifier in the bookmark list in response to the voice command
Claim 18
Similar in scope to claim 1 and rejected under similar rationale.
Claim 14
A system comprising
a mobile device as recited in claim 9;
a language processing module processing a voice command; and
said controller is programmed to store the first video content identifier and other metadata in the bookmark list in response to the voice command.

Claim 19
   The system as recited in claim 18 further comprising a head end communicating the content metadata to the mobile device.
Claim 15
The system as recited in claim 14 further comprising a head end communicating the plurality of content metadata to the mobile device.

Claim 20
The system of claim 18 wherein the mobile device is configured to receive a search request from a user of the mobile device and wherein the mobile device is configured to receive the content metadata from a head end based on the search request.
Claim 16
The system as recited in claim 14 wherein receiving the plurality of content metadata comprises receiving the plurality of content metadata from a head end in response to a search request from the mobile device.


Claim 11-17 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 10585568 in view of Beadle et al. (US 7,167,901 B1). Although the claims at issue are not identical, they are not patentably distinct from each other because they are claiming the same concept.

Claim 11 
	U.S. Patent No. 10585568 teach a electronic device comprising: (claim 9, A mobile device comprising:)
a memory storing a bookmark list comprising content metadata, the content metadata including a plurality of content identifiers, each of the plurality of content identifiers associated with a respective content (claim 9, establishing a bookmark list in a memory of a mobile device; receiving a plurality of the content metadata at the mobile device comprising content identifiers and other metadata);
a display configured to display a list of entries corresponding to the content metadata and other metadata, whereby a first entry of the list of entries comprises a first content identifier included in the plurality of content identifiers (claim 9, displaying a list of video content entries comprising the plurality of the content metadata from a display associated with the mobile device); and
wherein a total number of content identifiers in the bookmark list is limited (Claim 9, “bookmark list comprising a plurality of content identifiers and the first content identifier wherein a total number of content identifiers is limited”).
U.S. Patent No. 10585568 do not explicitly teach store, based on the selection, second other metadata corresponding to the first entry in the bookmark list, and delete, based on the selection, third other metadata corresponding to the first entry from the bookmark list.
Beadle teach receive a selection of the first content from the list of entries,
store, based on the selection, second other metadata corresponding to the first entry in the bookmark list, and delete, based on the selection, third other metadata corresponding to the first entry from the bookmark list (Fig. 3, Col. 4, lines 17-32, Fig. 4b, 418, 420, “user may access the content through the hotlist entry, in which case triggering of the update process (e.g., as part of retrieval of the content)”, Col. 6, lines 42-51,  metadata that describe the content last update time and date will always be updated upon access by the user to reflect the new access date and time, Col. 4-5, lines 67-5, “keywords 122, keywords 124 may be automatically captured from the meta tags of the link content when the corresponding entry within history list 120 is created. Keywords 124 (and keywords 122) may be automatically updated whenever the linked site is revisited to reflect changes in the content published at the referenced URL”, Col. 6, lines 58-63, “keyword field within a hotlist entry may optionally be segregated into “fixed” keywords for the content, selected by the user and not updated with each visit, and “dynamic” keywords which are updated (and deleted or overwritten, if necessary) whenever the linked content is found to have changed”).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to apply the teaching of Beadle for rewriting metadata of the bookmark list. The motivation for the modification would have been to provide the user with the latest metadata associated with the bookmarked items upon access update (Beadle, Col. 4, lines 17-32, Col. 6, lines 58-63).


Current Application
U.S. Patent No. 10585568
Claim 12
The electronic device of claim 11 wherein said controller is configured to display a bookmark screen and communicate and the plurality of content identifiers to a content data source external to the electronic device in response to displaying the bookmark screen, 

said content data source communicating the content metadata for the bookmark list and not the respective content corresponding to the plurality of content identifiers, 










said controller cause the content corresponding to the selection to be received from a content repository.
Claim 9
communicating the first content identifier and the plurality of content identifiers from the bookmark list to a content data source in response to opening the bookmark screen on the display, said content data source located remotely from the mobile device

communicating content metadata for the first video content identifier and the plurality of content identifiers from the bookmark list and not the video content corresponding to the first video content identifier and the plurality of content identifiers from the bookmark list through a network to the mobile device in response to receiving the first content identifier and the plurality of content identifiers

displaying the content metadata corresponding to the first content identifier and the plurality of content identifiers in the bookmark list
selecting the content metadata of the first video content identifier or any of the plurality of content identifiers from the bookmark list at the mobile device; and
communicating a video from a content repository corresponding to the selected content metadata in response to the selection.
Claim 13
The electronic device of claim 11 wherein the display is configured to the list of entries as part of a bookmark screen wherein the controller is configured to communicate the first content identifier to a content data source external to the electronic device in response to the selection, and receive first content data from the content data source, and wherein the controller is configured to cause the display to display the first content data.
Claim 1
thereafter, selecting the content metadata of the first video content identifier or any of the plurality of content identifiers from the bookmark list at the mobile device; and
communicating a video from a content repository corresponding to the selected content metadata in response to the selection
Claim 14
The electronic device of claim 11, further comprising:
 a gesture identification module configured to recognize a tapping and holding of first content metadata on the display and in response to the recognizing of the tapping and holding said controller is configured to remove the first content identifier from the bookmark list.
Claim 10
The mobile device as recited in claim 9 wherein a gesture identification module is programmed to recognize a tapping and holding of first content metadata on the display and in response thereto said controller removes the first video content identifier from the bookmark list.
Claim 15
The electronic device of claim 11 further comprising a gesture identification module configured to identify a gesture signal on the display, and the controller is configured to cause a second content identifier to be stored in the bookmark list in response to identifying of the gesture signal.
Claim 11
The mobile device as recited in claim 9 further comprising a gesture identification module is programmed to identify a gesture signal on the display, said controller is programmed to store the first video content identifier in the bookmark list in response to the gesture signal.
Claim 16
 The electronic device of claim 15 wherein the display comprises a touch screen and wherein the gesture signal is based on a touch motion originating from the first entry toward a top of the electronic device relative to an orientation of text on the touch screen.
Claim 12
The mobile device as recited in claim 11 wherein the display comprises a touch screen and wherein the gesture signal comprises a touch motion originating from the first video content entry toward a top of the mobile device relative to an orientation of text on the touch screen.
Claim 17
The electronic device of claim 15 wherein the gesture signal is based on tapping and holding of first content metadata on the display.
Claim 13
The mobile device as recited in claim 11 wherein the gesture signal comprises tapping and holding first content metadata on the display


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 (a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described
as set forth in section 102, if the differences between the subject matter sought to be patented
and the prior art are such that the subject matter as a whole would have been obvious at the
time the invention was made to a person having ordinary skill in the art to which said subject
matter pertains. Patentability shall not be negatived by the manner in which the invention was
made.

Claims 1, 7, 9-10 and 18-19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Moon et al. (U.S. Pub 2008/0239169) hereinafter Moon in view of Brockey et al. (US 2013/0036135 A1) hereinafter Brockey further in view of Gupta (WO 2011/033533 Al)

As per Claim 1 
Moon teaches a method comprising:
establishing a bookmark list in a memory of an electronic device (Fig. 3, Fig. 8, ¶88 “The stored non-linear content display of the graphical user interface 500 may include one or more stored non-linear content identifier fields 804 each with an associated non-linear content description field 806”, “The client device 106 may store a bookmark for Bob's lasagna recipe, which also stores a brief description of the lasagna recipe”);
storing content metadata in the memory of the electronic device to form stored metadata, the content metadata comprising content identifiers and other metadata (Fig. 1, Fig. 5, ¶57, ¶60, ¶61 The non-linear content identifier fields 506 may be associated with non-linear content identifiers, which the client device 106 may use to request the non-linear content associated with the non-linear content identifiers, ¶133 wherein the client device 160, which may be implemented at a mobile phone, may process the guide date stored at the content database 210 to identify and display any non-linear content associated with the linear content being viewed wherein the interface 500 may include one or more non-linear content identifier fields 506 associated with non-linear content identifiers, ¶88, “The stored non-linear content display of the graphical user interface 500 may include one or more stored non-linear content identifier fields 804 each with an associated non-linear content description field 806.”);
bookmarking a first content entry corresponding to a first content selected from a list on a display, the display associated with one of the electronic device, and a second electronic device (Moon, Fig. 1, ¶23, ¶65, “content transition interface command field 514 may permit the viewer, using the input device 134, to bookmark non-linear content”, ¶66 wherein upon navigating to a particular non-linear content identifier field 506, the viewer may depress one of the input keys to generate output signal encoded with a selection request signal including the associated bookmark command in response to the bookmark command the client device 106 may store a non-linear content identifier associated with the selected non-linear content identifier field 506 in the content database 210 such as storing to a favorites list, ¶88 “The stored non-linear content display of the graphical user interface 500 may include one or more stored non-linear content identifier fields 804 each with an associated non-linear content description field 806”, “wherein the stored non-linear content identifier field 804 may be associated with a non-linear content identifier useable to retrieve non-linear content locally stored at the content database 210 or from the Video on Demand (VoD) server 122 and/or non-linear content server 130” “The client device 106 may store a bookmark for Bob's lasagna recipe, which also stores a brief description of the lasagna recipe”); and
in response to bookmarking the first content entry [store] a first content identifier corresponding to the first content comprising identifier in the bookmark list (¶65, “content transition interface command field 514 may permit the viewer, using the input device 134, to bookmark non-linear content”, ¶66 wherein upon navigating to a particular non-linear content identifier field 506, the viewer may depress one of the input keys to generate output signal encoded with a selection request signal including the associated bookmark command in response to the bookmark command the client device 106 may store a non-linear content identifier associated with the selected non-linear content identifier field 506 in the content database 210 such as storing to a favorites list, ¶88 “The stored non-linear content display of the graphical user interface 500 may include one or more stored non-linear content identifier fields 804 each with an associated non-linear content description field 806”, “The client device 106 may store a bookmark for Bob's lasagna recipe, which also stores a brief description of the lasagna recipe”);
said bookmark list comprising the content identifiers wherein a total number of content identifiers is limited in the bookmark list (Fig. 1, Fig. 5, ¶57, ¶60, ¶61 The non-linear content identifier fields 506 may be associated with non-linear content identifiers, which the client device 106 may use to request the non-linear content associated with the non-linear content identifiers, ¶133 wherein the client device 160, which may be implemented at a mobile phone, may process the guide date stored at the content database 210 to identify and display any non-linear content associated with the linear content being viewed wherein the interface 500 may include one or more non-linear content identifier fields 506 associated with non-linear content identifiers, ¶88, “The stored non-linear content display of the graphical user interface 500 may include one or more stored non-linear content identifier fields 804 each with an associated non-linear content description field 806”, the device memory have a limit which will limit the number of content identifiers that could be recorded in the bookmark list).
Moon previously taught a content identifier that could be received from remote server and stored associated with metadata, video content data, first video content, and bookmark list. 
However, Moon does not explicitly teach deleting a plurality of the content metadata from the stored metadata, the plurality of the content metadata that is deleted corresponding to the first content, the plurality of the content metadata that is deleted excludes a first content identifier corresponding to the first content.
Brockey teach deleting a plurality of the content metadata from the stored metadata, the plurality of the content metadata that is deleted corresponding to the first content, the plurality of the content metadata that is deleted excludes a first content identifier corresponding to the first content. (claim 11, “video file”, Fig. 2, Fig. 3A-3B, ¶21-¶22, “second file 205 can be a representation of the original file 201, and not necessarily a reduced-resolution copy of original file 201”, “original file 201 is uploaded and second file 205 [first content identifier] is stored on a user device, then original file 201 can be deleted from the local storage, thus freeing up space on the local storage”, ¶33, system delete the original video that was saved at the cloud after creating a an identifier for the video (representation of the original file 201) that is available at the local device and identify the original video at the cloud).
	It would have been obvious to one having ordinary skill in the art at the time the invention was made to apply the teaching of Brockey for deleting the video data except the video identifier to Moon method. The motivation for the modification would have been to provide benefits of increased storage space, online backup and access to data from anywhere that there is an Internet connection (¶6, “Storing data on the cloud can provide benefits of increased storage space, online backup and access to data from anywhere that there is an Internet connection” as taught by Brockey).
Moon as modified do not explicitly teach comprising only an alphabetic identifier, a numeric identifier or both.
Gupta teach comprising only an alphabetic identifier, a numeric identifier or both (Abstract, “method and device for generating a unique identifier for stored content comprising the steps of forming a list of strings comprising of one or more letters of the alphabet and optionally numbers and / or symbols and selecting one or more strings from the list to form the unique identifier wherein a sequence of entries from a retriever unit uniquely corresponds to each string”, Page 1, line 20, “identifier may be a combination of alphanumeric or numeric characters”, Page 5-6, lines 35-3 “Each of the generated strings is potentially an identifier for stored content. This stored content may be audio, text or video and can comprise an email, MMS, SMS, text message or an audio or video clip or voice message. In a preferred embodiment each of these strings also comprises numbers and/or symbols”).
	It would have been obvious to one having ordinary skill in the art at the time the invention was made to apply the teaching of Gupta for using identifiers of alphabetic and numeric characters. The motivation for the modification would have been to provide benefits of increased storage space without having any burden on the human memory as the identifier will be easy to remember and understand (Gupta, Page 2, lines 15-16, “may avoid the burden on human memory and allow a human being to remember the identifier without any strain on his memory”).

As per Claim 7 
	Moon-Brockey-Gupta teaches method as recited in claim 1 further comprising opening a bookmark screen corresponding to the bookmark list (Moon Fig. 8, ¶8, wherein the graphical user interface 500 may include a bookmark field to request displaying the stored nonlinear content display of the graphical user interface 500 which may include one or more stored non-linear content identifier fields 804 each with an associated non-linear content description field 806);
communicating the first content identifier to a content data source in response to the opening of the bookmark screen (Fig. 8, ¶88 wherein the stored non-linear content identifier field 804 may be associated with a non-linear content identifier useable to retrieve non-linear content locally stored at the content database 210 or from the Video on Demand (VoD) server 122 and/or nonlinear content server 130);
receiving first content data for the first content based on communicating of the first content identifier (¶43 wherein the data communication session may be used to communicate non-linear content requests from the client device 106 to the non-linear content server 130 and/or Video on Demand (VoD) server 122 to retrieve non-linear content which may respond to the non-linear content requests with the requested non-linear content using the data communication session); and
displaying the first content data (Fig. 8, ¶74, ¶90 wherein when the non-linear content response is received, the client device 106 may process the non-linear content included in the non-linear content response for display at the display device 104 wherein the stored non-linear content display of the graphical user interface 500 may display "Bob's recipes" in a stored non-linear content identifier field 804A).

As per Claim 9 
	Moon-Brockey-Gupta teaches the method of claim 1 further comprising receiving the content metadata from a head end (Moon, Fig. 1, ¶23 wherein a system including a client device 106 may receive broadcast linear content from a content provider over a communication network and may exchange digital data to request and receive non-linear content may be used and the system may be implemented by a cable provider, a satellite provider, an Internet provider, a radio provider, a telecommunications provider, or other providers that distribute content (e.g., linear and/or non-linear) to client devices 106”).

As per Claim 10 
	Moon-Brockey-Gupta teaches the method of claim 1 further comprising recognizing a voice command and storing the first content identifier in the bookmark list in response to the recognizing of the voice command (Moon, Fig. 8, ¶46, ¶65, ¶66 wherein upon navigating to a particular non-linear content identifier field 506, the viewer may depress/voice activated input one of the input keys to generate output signal encoded with a selection request signal including the associated bookmark command in response to the bookmark command the client device 106 may store a non-linear content identifier associated with the selected non-linear content identifier field 506 in the content database 210 such as storing to a favorites list).

As per Claim 18 
Claim 18 is similar in scope to claim 1; therefore it is rejected under similar rationale. Moon as modified further teaches a language processing module of a mobile device processing a voice command as the selection (Fig. 2, Fig. 13, 746, J47 wherein the input device 134 also may include voice activated input devices wherein the communication module 202 may exchange electrical analog and/or digital radio frequency signals with the optical network termination (ONT) 132 for communication with various devices and may communicate signals to the video module 204, the graphical user interface module 206, and/or the database module 208, Fig. 8, 46, 65, (66 wherein upon navigating to a particular non-linear content identifier field 506, the viewer may depress/voice activated input one of the input keys to generate output signal encoded with a selection request signal including the associated bookmark command in response to the bookmark command the client device 106 may store a non-linear content identifier associated with the selected non-linear content identifier field 506 in the content database 210 such as storing to a favorites list).

As per Claim 19 
	Moon-Brockey-Gupta teaches the system of claim 18, further comprising: a head end communicating the content metadata to the mobile device. (Moon, Fig. 1, ¶23 wherein a system including a client device 106 may receive broadcast linear content from a content provider over a communication network and may exchange digital data to request and receive non-linear content may be used and the system may be implemented by a cable provider, a satellite provider, an Internet provider, a radio provider, a telecommunications provider, or other providers that distribute content (e.g., linear and/or non-linear) to client devices 106”, ¶88, ¶113).

Claims 2-4 are rejected under pre-AIA  35 U.S.C. 103 (a) as being unpatentable over Moon et al. (U.S. Pub 2008/0239169) hereinafter Moon in view of Brockey et al. (US 2013/0036135 A1) hereinafter Brockey further in view of Gupta (WO 2011/033533 Al) in view of Omernick (US 2009/0007188 A1) 

As per Claim 2 
Moon-Brockey-Gupta teaches the method of claim 1, further comprising:
after the deleting, initiating an opening of a bookmark screen (Moon, Fig. 8, ¶88 wherein the graphical user interface 500 may include a bookmark field to request displaying the stored non-linear content display of the graphical user interface 500 which may include one or more stored non-linear content identifier fields 804 each with an associated non-linear content description field 806, Brockey, Fig. 2, Fig. 3A-3B, ¶21-22);
communicating, the content identifiers from the bookmark list to a content data source said content data source located remotely from the electronic device (Moon Fig. 8, ¶88 wherein the stored non-linear content identifier field 804 may be associated with a non-linear content identifier useable to retrieve non-linear content locally stored at the content database 210 or from the Video on Demand (VoD) server 122 and/or non-linear content server 130);
receiving second content metadata at the electronic device in response to communicating of the content identifiers from the bookmark list (Moon Fig. 8, ¶88 wherein the stored non-linear content identifier field 804 may be associated with a non-linear content identifier useable to retrieve non-linear content locally stored at the content database 210 or from the Video on Demand (VoD) server 122 and/or non-linear content server 130, system will display the metadata associated with the content identifiers for the user to select, Brockey, Fig. 2, Fig. 3A-3B, ¶21-22);
displaying the second content metadata on a display,  subsequent to the displaying of the second content metadata, receiving a selection of the first content identifier or any of the other content identifiers in the bookmark list at the electronic device to form selected content metadata (Moon, ¶88, “The viewer may, using the input device 134, generate a selection request signal or the graphical user interface 500 may include a bookmark field to request displaying the stored non-linear content display of the graphical user interface 500”); and
receiving a content from a content repository corresponding to the selected content metadata (Moon Fig. 8, ¶88 wherein the stored non-linear content identifier field 804 may be associated with a non-linear content identifier useable to retrieve non-linear content locally stored at the content database 210 or from the Video on Demand (VoD) server 122 and/or non-linear content server 130).
Moon-Brockey-Gupta does not explicitly teach communicating, based on the initiating, and receiving second content metadata, through a network.
Omernick teach initiating an opening of a screen, communicating, based on the initiating, the content identifiers from the list to a content data source said content data source located remotely from the electronic device (Fig. 5A, ¶7, “In response to an initial user input to view some of the media listings, the handheld device can download an excess of the inexpensive information (in anticipation of the user deciding to browse through the media listings) without wasting much bandwidth, and only provide expensive information after the device determines the corresponding media listings is actually being displayed to the user”, ¶56-¶58, “ FIG. 5A can be initially presented in response to, e.g., the initial user input (e.g., receiving an indication of a desire to access content stored in at least one remote media library by, e.g., receiving a tap touch event in a Main Menu display, such as that shown in FIG. 2)”, user access to a page (e.g. bookmark list page) trigger the downloading of the associated metadata);
receiving second content metadata, through a network, at the electronic device in response to communicating of the content identifiers from the list (Fig. 5A-Fig. 6A, ¶7, “In response to an initial user input to view some of the media listings, the handheld device can download an excess of the inexpensive information (in anticipation of the user deciding to browse through the media listings) without wasting much bandwidth, and only provide expensive information after the device determines the corresponding media listings is actually being displayed to the user”, ¶56-¶58, “ FIG. 5A can be initially presented in response to, e.g., the initial user input (e.g., receiving an indication of a desire to access content stored in at least one remote media library by, e.g., receiving a tap touch event in a Main Menu display, such as that shown in FIG. 2)”); 
displaying the second content metadata on a display (Fig. 5A-Fig. 6A, ¶56-¶58, “FIG. 5A can be initially presented in response to, e.g., the initial user input (e.g., receiving an indication of a desire to access content stored in at least one remote media library by, e.g., receiving a tap touch event in a Main Menu display, such as that shown in FIG. 2)”);
subsequent to the displaying of the second content metadata, receiving a selection of the first content identifier or any of the other content identifiers in the bookmark list at the electronic device to form selected content metadata (¶70, “when the user selects either an inexpensive metadata portion or an expensive metadata portion of a displayed media listing corresponding to a library entry, the client device accepts that media listing as a user-indication for access to the payload data associated with that media listing”)
receiving a content from a content repository corresponding to the selected content metadata (Fig. 6B, 628, 630, ¶72, “In response to the client device determining at step 624 that the payload data is not stored in local memory, the client device can request and receive the payload data portion from the server(s) at step 628”, Abstract, “In response to a listing being selected, the corresponding media file can be downloaded and/or played back to the user by the handheld device”).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to apply the teaching of Omernick for downloading the metadata associated with a page content and not the content until selection in response to the user access to the page. The motivation for the modification would have been to reduce the retrieval time for the bookmarked data, facilitate the retrieval process while avoiding the wasteful use of processing bandwidth and communications bandwidth when the user is using a handheld device to browse through media listings associated with videos or other media stored on a remote server which improved performance (both user perceived and actual), extended battery life and reduced memory consumption (Omernick, ¶7).

As per Claim 3 
Moon-Brockey-Gupta-Omernick teaches the method of claim 2 further comprising:
displaying a list of entries comprising the second content metadata on a touch screen display of the electronic device (Moon, Fig. 5, ¶61 wherein the interface 500 may include one or more non-linear content identifier fields 506 that are viewer selectable to retrieve non-linear content, Omernick, Fig. 5A-Fig. 6A, ¶7, “In response to an initial user input to view some of the media listings, the handheld device can download an excess of the inexpensive information (in anticipation of the user deciding to browse through the media listings) without wasting much bandwidth, and only provide expensive information after the device determines the corresponding media listings is actually being displayed to the user”, ¶56-¶58, “ FIG. 5A can be initially presented in response to, e.g., the initial user input (e.g., receiving an indication of a desire to access content stored in at least one remote media library by, e.g., receiving a tap touch event in a Main Menu display, such as that shown in FIG. 2)”).

As per Claim 4 
Moon-Brockey-Gupta-Omernick teaches the method of claim 3 wherein a predetermined gesture signal corresponding to a gesture performed on the touch screen display is generated as the selection (Moon Fig. 2, Fig. 8, Fig. 13,  ¶46, ¶47, ¶65, ¶66 wherein upon navigating to a particular non-linear content identifier field 506, the viewer may depress/gesture activated input one of the input keys on a touchscreen to generate output signal encoded with a selection request signal including the associated bookmark command in response to the bookmark command the client device 106 may store a non-linear content identifier associated with the selected non-linear content identifier field 506 in the content database 210 such as storing to a favorites list wherein the input device 134 also may include gesture activated input devices wherein the communication module 202 may exchange electrical analog and/or digital radio frequency signals with the optical network termination (ONT) 132 for communication with various devices and may communicate signals to the video module 204, the graphical user interface module 206, and/or the database module 208).

Claim 5 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Moon et al. (U.S. Pub 2008/0239169) hereinafter Moon in view of Brockey et al. (US 2013/0036135 A1) hereinafter Brockey further in view of Gupta (WO 2011/033533 Al) in view of Omernick (US 2013/0036135 A1) in view of Kim (US 2013/0072263 A1) hereinafter Kim

As per Claim 5 
Moon-Brockey-Gupta-Omernick teaches the method of claim 4 wherein the gesture includes a touch motion (Moon, Fig. 13, ¶46 wherein the input device 134 also may include a touchscreen where the viewer may touch an icon on a display; as taught by).
Moon-Brockey-Gupta-Omernick do not explicitly teaches touch motion originating from the first content entry toward a top of the electronic device relative to an orientation of text on the touch screen.
Kim teach recognizing a predetermined gesture signal comprises recognizing a touch motion originating from the first content entry toward a top of the electronic device relative to an orientation of text on the touch screen (Fig. 6, ¶95, “As shown in FIG. 6, as the user's touch trajectory TF approaches an upper border which is an upper portion of the display 151, the controller 180 may expose part of a virtual area positioned along the direction to the user”, system identify the gesture toward the top of the mobile device relative to the text orientation).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to utilize the teaching of recognizing a touch motion gesture to the top of the device of Kim with the teaching of content selection of Moon. The motive for the modification is to provide a simple selection gesture.

Claim 6 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Moon et al. (U.S. Pub 2008/0239169) hereinafter Moon in view of Brockey et al. (US 2013/0036135 A1) hereinafter Brockey further in view of Gupta (WO 2011/033533 Al) in view of Omernick (US 2013/0036135 A1) in view of Hinckley et al. (U.S. 2011/0209039) hereinafter Hinckley

As per Claim 6 
Moon-Brockey-Gupta-Omernick teaches the method of claim 4 wherein the gesture includes a [gesture at] the second content metadata on the touch screen display (Moon, Fig. 2, Fig. 8, Fig. 13, ¶46, ¶47, ¶65, ¶66 wherein upon navigating to a particular non-linear content identifier field 506, the viewer may depress/gesture activated input one of the input keys on a touchscreen to generate output signal encoded with a selection request signal including the associated bookmark command in response to the bookmark command the client device 106 may store a non-linear content identifier associated with the selected non-linear content identifier field 506 in the content database 210 such as storing to a favorites list wherein the input device 134 also may include gesture activated input devices wherein the communication module 202 may exchange electrical analog and/or digital radio frequency signals with the optical network termination (ONT) 132 for communication with various devices and may communicate signals to the video module 204, the graphical user interface module 206, and/or the database module 208, Omernick, ¶70, “when the user selects either an inexpensive metadata portion or an expensive metadata portion of a displayed media listing corresponding to a library entry, the client device accepts that media listing as a user-indication for access to the payload data associated with that media listing”).
Moon-Brockey-Gupta-Omernick do not explicitly teaches comprises recognizing tapping and holding of the content data on the screen display and, in response thereto, storing the first content identifier in the bookmark list.
Hinckley teaches comprises gesture includes a tapping and holding of the content data on the touchscreen display (Fig. 15,¶3, ¶122, ¶l24 wherein multi-screen bookmark hold gesture can be used to bookmark a journal page at a location of a hold input to the journal page on a screen wherein the bookmark hold gesture can be identified as a cross-screen combination of the hold and motion inputs wherein a motion input is recognized at a second screen of the multi-screen system while the hold input remains held in place wherein a bookmark identifier 1522 is displayed to identify the journal page 1514).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to utilize the teaching of multi-screen hold gesture of Hinckley with the teaching of providing transition between linear and non-linear content of Moon as modified because Hinckley teaches incorporating interaction techniques that are not only intuitive, but allow a user to easily and quickly interact with the many functions and features of a computing device by introducing simplified concepts of multi-screen gestures (Hinckley, ¶ 1, ¶2).

Claim 8 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Moon et al. (U.S. Pub 2008/0239169) hereinafter Moon in view of Brockey et al. (US 2013/0036135 A1) hereinafter Brockey further in view of Gupta (WO 2011/033533 Al) in view of Ochi et al. (US 2014/0013275) hereinafter Ochi

As per Claim 8 
Moon-Brockey-Gupta teach the method of claim 1.
Moon-Brockey-Gupta do not explicitly teach recognizing a tapping and holding of first content metadata on the display and, in response thereto, removing the first content identifier from the bookmark list.
Ochi teach further comprising recognizing a tapping and holding of first content metadata on the display and, in response thereto, removing the first content identifier from the bookmark list (Fig. 7, Fig. 11, ¶179 wherein when the user presses and holds the service bookmark in the catalog, the generation unit deletes the bookmark information of the service bookmark pressed and held by the user from the information list).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to utilize the teaching of Ochi to modify Moon to include the ability to use a touch and hold gesture to remove a bookmark. The motive for the modification would have been to provide the user with a simple gesture that allow removing unwanted bookmark which will improve the user interaction experience and save the user time.

Claims 11 and 15 are rejected under pre-AIA  35 U.S.C. 103 (a) as being unpatentable over Moon et al. (U.S. Pub 2008/0239169) hereinafter Moon in view of Beadle et al. (US 7,167,901 B1) hereinafter Beadle

As per Claim 11 
An electronic device comprising:
a memory‏ storing a bookmark list comprising content metadata, the content metadata including a plurality of content identifiers, each of the plurality of content identifiers associated with a respective content (Fig. 2, Fig. 8, ¶88 “The stored non-linear content display of the graphical user interface 500 may include one or more stored non-linear content identifier fields 804 each with an associated non-linear content description field 806”, “The client device 106 may store a bookmark for Bob's lasagna recipe, which also stores a brief description of the lasagna recipe”, ¶56 , ¶71 wherein the client device 106 may begin recording the broadcast linear content and may store the recorded linear content in the content database 210 wherein the graphical user interface module 206 may create a time stamp and may instruct the communication module 202 to forward the linear content to the database module 208. The time stamp may store a time and/or date to indicate where in a broadcast of the linear content the viewer decided to access the non-linear content. The database module 208 may store the time stamp and may store the linear content);
a display configured to display a list of entries  corresponding to the content metadata  and other metadata, whereby a first  entry of the list of entries comprises a first content identifier included in the plurality of content identifiers (Fig. 1, Fig. 5,  ¶57, ¶60, ¶61, ¶133 wherein the client device 160, which may be implemented at a mobile phone, may process the guide date stored at the content database 210 to identify and display any non-linear content associated with the linear content being viewed wherein the interface 500 may include one or more non-linear content identifier fields 506 associated with non-linear content identifiers, ¶88, “The stored non-linear content display of the graphical user interface 500 may include one or more stored non-linear content identifier fields 804 each with an associated non-linear content description field 806”); and
a controller configured to:
receive a selection of the first entry from the list of entries (Fig. 8, ¶65, ¶66, ¶88, wherein upon navigating to a particular non-linear content identifier field 506, the viewer may depress one of the input keys to bookmark non-linear content and to generate output signal encoded with a selection request signal including the associated bookmark command in response to the bookmark command the client device 106 may store a non-linear content identifier associated with the selected non-linear content identifier field 506 in the content database 210 such as storing to a favorites list wherein the client device 106 may use the stored non-linear content identifier to retrieve the non-linear content at a later time or may retrieve the non-linear content for local storage wherein the viewer may generate a selection request signal or the graphical user interface 500 may include a bookmark field to request displaying the stored non-linear content display of the graphical user interface 500 wherein The stored non-linear content display of the graphical user interface 500 may include one or more stored non-linear content identifier fields 804 each with an associated non-linear content description field 806 wherein the client device 106 may store a bookmark for Bob's lasagna recipe, which also stores a brief description of the lasagna recipe),
wherein a total number of content identifiers in the bookmark list is limited  (Fig. 1, Fig. 5, ¶57, ¶60, ¶61 The non-linear content identifier fields 506 may be associated with non-linear content identifiers, which the client device 106 may use to request the non-linear content associated with the non-linear content identifiers, ¶133 wherein the client device 160, which may be implemented at a mobile phone, may process the guide date stored at the content database 210 to identify and display any non-linear content associated with the linear content being viewed wherein the interface 500 may include one or more non-linear content identifier fields 506 associated with non-linear content identifiers, ¶88, “The stored non-linear content display of the graphical user interface 500 may include one or more stored non-linear content identifier fields 804 each with an associated non-linear content description field 806”, device memory have a limit which will limit the number of content identifiers that could be recorded).
Moon do not explicitly teach store, based on the selection,  second other metadata corresponding to the first  entry in the bookmark list, and delete, based on the selection, third other metadata corresponding to the first  entry from the bookmark list.
Beadle teach store, based on the selection,  second other metadata corresponding to the first  entry in the bookmark list, and delete, based on the selection, third other metadata corresponding to the first  entry from the bookmark list (Fig. 3, Col. 4, lines 17-32, Fig. 4b, 418, 420, “user may access the content through the hotlist entry, in which case triggering of the update process (e.g., as part of retrieval of the content)”, Col. 6, lines 42-51,  metadata that describe the content last update time and date will always be updated upon access by the user to reflect the new access date and time, Col. 4-5, lines 67-5, “keywords 122, keywords 124 may be automatically captured from the meta tags of the link content when the corresponding entry within history list 120 is created. Keywords 124 (and keywords 122) may be automatically updated whenever the linked site is revisited to reflect changes in the content published at the referenced URL”, Col. 6, lines 58-63, “keyword field within a hotlist entry may optionally be segregated into “fixed” keywords for the content, selected by the user and not updated with each visit, and “dynamic” keywords which are updated (and deleted or overwritten, if necessary) whenever the linked content is found to have changed”).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to apply the teaching of Beadle for rewriting metadata of the bookmark list. The motivation for the modification would have been to provide the user with the latest metadata associated with the bookmarked items upon access update (Beadle, Col. 4, lines 17-32, Col. 6, lines 58-63).

As per Claim 15 
Moon- Beadle teaches the electronic device of claim 11, further comprising:
a gesture identification module is configured to identify a gesture signal on the display; and the controller is configured to cause a second content identifier to be stored  in the bookmark list in response to the identifying of the gesture signal (Moon, Fig. 2, Fig. 8, Fig. 13,  ¶46, ¶47, ¶65, ¶66 wherein upon navigating to a particular non-linear content identifier field 506, the viewer may depress/gesture activated input one of the input keys on a touchscreen to generate output signal encoded with a selection request signal including the associated bookmark command in response to the bookmark command the client device 106 may store a non-linear content identifier associated with the selected non-linear content identifier field 506 in the content database 210 such as storing to a favorites list wherein the input device 134 also may include gesture activated input devices wherein the communication module 202 may exchange electrical analog and/or digital radio frequency signals with the optical network termination (ONT) 132 for communication with various devices and may communicate signals to the video module 204, the graphical user interface module 206, and/or the database module 208).

Claims 12-13 are rejected under pre-AIA  35 U.S.C. 103 (a) as being unpatentable over Moon et al. (U.S. Pub 2008/0239169) hereinafter Moon in view of Beadle et al. (US 7,167,901 B1) in view of Omernick (US 2009/0007188 A1)

As per Claim 12 
Moon- Beadle teaches the electronic device of claim 11 wherein said controller is configured to display a bookmark screen and communicate the plurality of content identifiers to a content data source external to the electronic device in response to displaying bookmark screen (Fig. 8, ¶88 wherein the graphical user interface 500 may include a bookmark field to request displaying the stored non-linear content display of the graphical user interface 500 wherein the stored non-linear content identifier field 804 may be associated with a non-linear content identifier useable to retrieve non-linear content locally stored at the content database 210 or from the Video on Demand (VoD) server 122 and/or non-linear content server 130), 
said content data source communicating the content metadata for the bookmark list (Fig. 8, ¶88, ¶43 wherein the data communication session may be used to communicate non-linear content requests from the client device 106 to the non-linear content server 130 and/or Video on Demand (VoD) server 122 to retrieve non-linear content which may respond to the non-linear content requests with the requested non-linear content using the data communication session),
said controller configured to cause the content corresponding to the selection to be received from a content repository (Moon Fig. 8, ¶88 wherein the stored non-linear content identifier field 804 may be associated with a non-linear content identifier useable to retrieve non-linear content locally stored at the content database 210 or from the Video on Demand (VoD) server 122 and/or non-linear content server 130).
Moon-Beadle does not explicitly teach content data source communicating the content metadata for the list and not the respective content corresponding to the plurality of content identifiers.
Omernick teach controller is configured to display a screen and communicate the plurality of content identifiers to a content data source external to the electronic device in response to displaying the screen (Fig. 5A, ¶7, “In response to an initial user input to view some of the media listings, the handheld device can download an excess of the inexpensive information (in anticipation of the user deciding to browse through the media listings) without wasting much bandwidth, and only provide expensive information after the device determines the corresponding media listings is actually being displayed to the user”, ¶56-¶58, “ FIG. 5A can be initially presented in response to, e.g., the initial user input (e.g., receiving an indication of a desire to access content stored in at least one remote media library by, e.g., receiving a tap touch event in a Main Menu display, such as that shown in FIG. 2)”, user access to a page (e.g. bookmark list page) trigger the downloading of the associated metadata);
said content data source communicating the content metadata for the list and not the respective content corresponding to plurality of content identifier (Fig. 5A-Fig. 6A, ¶7, “In response to an initial user input to view some of the media listings, the handheld device can download an excess of the inexpensive information (in anticipation of the user deciding to browse through the media listings) without wasting much bandwidth, and only provide expensive information after the device determines the corresponding media listings is actually being displayed to the user”, ¶56-¶58, “ FIG. 5A can be initially presented in response to, e.g., the initial user input (e.g., receiving an indication of a desire to access content stored in at least one remote media library by, e.g., receiving a tap touch event in a Main Menu display, such as that shown in FIG. 2)”),
said controller configured to cause the content corresponding to the selection to be received from a content repository (Fig. 5A-Fig. 6A, ¶56-¶58, ¶70, “when the user selects either an inexpensive metadata portion or an expensive metadata portion of a displayed media listing corresponding to a library entry, the client device accepts that media listing as a user-indication for access to the payload data associated with that media listing”, Fig. 6B, 628, 630, ¶72, “In response to the client device determining at step 624 that the payload data is not stored in local memory, the client device can request and receive the payload data portion from the server(s) at step 628”, Abstract, “In response to a listing being selected, the corresponding media file can be downloaded and/or played back to the user by the handheld device”).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to apply the teaching of Omernick for downloading the metadata associated with a page content and not the content in response to the user access to the page. The motivation for the modification would have been to reduce the retrieval time for the bookmarked data, facilitate the retrieval process while avoiding the wasteful use of processing bandwidth and communications bandwidth when the user is using a handheld device to browse through media listings associated with videos or other media stored on a remote server which improved performance (both user perceived and actual), extended battery life and reduced memory consumption (Omernick, ¶7).

As per Claim 13 
Moon- Beadle teaches The electronic device of claim 11, wherein the display is configured to the list of entries as part of a bookmark screen, wherein the controller is configured to communicate the first content identifier to a content data source external to the electronic device in response to the selection and receive first content data from the content data source, and wherein the controller is configured to cause the display to display the first content data (Moon Fig. 8, ¶88 wherein the stored non-linear content identifier field 804 may be associated with a non-linear content identifier useable to retrieve non-linear content locally stored at the content database 210 or from the Video on Demand (VoD) server 122 and/or non-linear content server 130).

Claims 14 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Moon et al. (U.S. Pub 2008/0239169) hereinafter Moon in view of Beadle et al. (US 7,167,901 B1) in view of Ochi et al. (US 2014/0013275) hereinafter Ochi

As per Claim 14 
Moon-Beadle teach the electronic device of claim 11.
Moon-Beadle do not explicitly teach gesture identification module configured to recognizing tapping and holding of first content metadata on the display and in response to the recognizing of the tapping and holding, said controller is configured to remove removing the first content identifier from the bookmark list.
Ochi teach gesture identification module configured to recognizing tapping and holding of first content metadata on the display and in response to the recognizing of the tapping and holding, said controller is configured to remove removing the first content identifier from the bookmark list (Fig. 7, Fig. 11, ¶179 wherein when the user presses and holds the service bookmark in the catalog, the generation unit deletes the bookmark information of the service bookmark pressed and held by the user from the information list)
It would have been obvious to one having ordinary skill in the art at the time the invention was made to utilize the teaching of Ochi to modify Moon to include the ability to use a touch and hold gesture to remove a bookmark. The motive for the modification would have been to provide the user with a simple gesture that allow removing unwanted bookmark which will improve the user interaction experience and save the user time.

Claims 16 are rejected under pre-AIA  35 U.S.C. 103 (a) as being unpatentable over Moon et al. (U.S. Pub 2008/0239169) hereinafter Moon in view of Beadle et al. (US 7,167,901 B1) in view of Kim (US 2013/0072263 A1) hereinafter Kim

As per Claim 16 
Moon-Beadle teaches the electronic device of claim 15 wherein the display comprises a touch screen and wherein the gesture signal is based on a touch motion (Moon, Fig. 13, ¶46 wherein the input device 134 also may include a touchscreen where the viewer may touch an icon on a display; as taught by).
Moon-Beadle do not explicitly teaches touch motion originating from the first entry toward a top of the electronic device relative to an orientation of text on the touch screen.
Kim teach recognizing a predetermined gesture signal comprises recognizing a touch motion originating from the first entry toward a top of the electronic device relative to an orientation of text on the touch screen (Fig. 6, ¶95, “As shown in FIG. 6, as the user's touch trajectory TF approaches an upper border which is an upper portion of the display 151, the controller 180 may expose part of a virtual area positioned along the direction to the user”, system identify the gesture toward the top of the mobile device relative to the text orientation).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to utilize the teaching of recognizing a touch motion gesture to the top of the device of Kim with the teaching of content selection of Moon. The motive for the modification is to provide a simple selection gesture.

Claim 17 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Moon et al. (U.S. Pub 2008/0239169) hereinafter Moon in view of Beadle et al. (US 7,167,901 B1) in view of Hinckley et al. (U.S. 2011/0209039) hereinafter Hinckley

As per Claim 17
Moon-Beadle teaches the device of claim 15 wherein the gesture signal on the display (Moon, Fig. 2, Fig. 8, Fig. 13, ¶46, ¶47, ¶65, ¶66 wherein upon navigating to a particular non-linear content identifier field 506, the viewer may depress/gesture activated input one of the input keys on a touchscreen to generate output signal encoded with a selection request signal including the associated bookmark command in response to the bookmark command the client device 106 may store a non-linear content identifier associated with the selected non-linear content identifier field 506 in the content database 210 such as storing to a favorites list wherein the input device 134 also may include gesture activated input devices wherein the communication module 202 may exchange electrical analog and/or digital radio frequency signals with the optical network termination (ONT) 132 for communication with various devices and may communicate signals to the video module 204, the graphical user interface module 206, and/or the database module 208).
Moon-Beadle do not explicitly teaches tapping and holding of first content metadata on the display.
Hinckley teaches gesture signal is based on a tapping and holding of first content metadata on the display (Fig. 15,¶3, ¶122, ¶l24 wherein multi-screen bookmark hold gesture can be used to bookmark a journal page at a location of a hold input to the journal page on a screen wherein the bookmark hold gesture can be identified as a cross-screen combination of the hold and motion inputs wherein a motion input is recognized at a second screen of the multi-screen system while the hold input remains held in place wherein a bookmark identifier 1522 is displayed to identify the journal page 1514 that is bookmarked and the location of the bookmark on the first screen wherein bookmark identifier is a selectable link to the journal page 1514 that is bookmarked on the first screen 1504).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to utilize the teaching of multi-screen bookmark hold gesture of Hinckley with the teaching of providing transition between linear and non-linear content of Moon as modified because Hinckley teaches incorporating interaction techniques that are not only intuitive, but allow a user to easily and quickly interact with the many functions and features of a computing device by introducing simplified concepts of multi-screen gestures (Hinckley, ¶ 1, ¶2).

Claim 20 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Moon et al. (U.S. Pub 2008/0239169) hereinafter Moon in view of Brockey et al. (US 2013/0036135 A1) hereinafter Brockey further in view of Gupta (WO 2011/033533 Al) in view of Jordan et al.  (US 2011/0283232 A1) hereinafter Jordan

As per Claim 20, 
Moon-Brockey-Gupta teaches the system of claim 18, wherein the mobile device is configured to receive the content metadata from a head end (Moon Fig. 1, ¶23, ¶113 wherein a system including a client device 106 may receive broadcast linear content from a content provider over a communication network and may exchange digital data to request and receive non-linear content may be used and the system may be implemented by a cable provider, a satellite provider, an Internet provider, a radio provider, a telecommunications provider, or other providers that distribute content (e.g., linear and/or non-linear) to client devices 106 at a mobile phone).
However, Moon as modified does not explicitly teach receive a search request from a user of the mobile device and receive the content based on the search request.
Jordan teaches receive a search request from a user of the mobile device and receive the content based on the search request (Fig. 33, Fig, 34, Fig. 35,¶108, ¶125,¶140 wherein a cellular telephone shows the figure with command option 1715 search wherein upon selection fig. 34 is shown wherein the user can compose a custom search query to a service provider 110 of TV portal 2000, which is transferred automatically to the search query entry field 3422 wherein the search results 3521 include a representation of each matching content item presented in the search results 3521).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to utilize the teaching of user interface for public and personal content browsing of Jordan with the teaching of providing transition between linear and non-linear content of Moon as modified because Jordan teaches providing a rich content browsing and recommendation experience, which utilizes host site databases to correlate content across delivery media, such as linear television, internet-based video on demand services, recorded content, and content available on the home network (¶32).

Response to Arguments
Applicant argue for claims 1, and 18 that Moon fail to teach deleting a plurality of content metadata and Brockey describe the ability to upload original file while storing a second file; therefore at most Brockey teach deleting data corresponding to the original file, as opposed to metadata pertaining to the original file (remarks P. 12-13).
Examiner respectfully disagrees, 
Moon disclose the ability to receive and store from a remote server content identifier associated within a metadata within a bookmark list ¶88. Brokey disclose the ability to delete data from a memory except for a content identifier that is associated with the deleted data and could be used to retrieve the deleted data See at least Fig. 3A-3B. Therefore, a person of ordinary skill in the art will be able to modify Moon based on the teachings of Brokey to delete the data stored at the local device that was downloaded previously from a server except for the content identifier to allow the retrieval of the deleted data as taught by Brokey. The motivation for the modification would have been to provide benefits of increased storage space, online backup and access to data from anywhere that there is an Internet connection (¶6, “Storing data on the cloud can provide benefits of increased storage space, online backup and access to data from anywhere that there is an Internet connection” as taught by Brockey).
 In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Applicant’s arguments with respect to claim 11 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

As to the remaining independent claims, applicant argue that they are allowable due to their respective direct and indirect dependencies upon one of the aforementioned Independent claims. The examiner respectfully disagrees, Independent claims were not allowable as stated in the paragraph above in this “Response to Arguments” section in this office action.
Conclusion
The prior art made of record and not relied upon is considered pertinent to the applicant’s disclosure.   
US Patent Application Publication No. 2009/0254823 A1 filed by Barrett that disclose the ability to bookmark video content that is provided by a remote server See Abstract, Fig. 6

Examiner has pointed out particular references contained in the prior arts of record in the body of this action for the convenience of the applicant.  Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and Figures may apply as well.  It is respectfully requested from the applicant, in preparing the response, to consider fully the entire references as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior arts or disclosed by the examiner.  It is noted that any citation to specific pages, columns, figures, or lines in the prior art references any interpretation of the references should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331-33, 216 USPQ 1038-39 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED ABOU EL SEOUD whose telephone number is (303)297-4285. The examiner can normally be reached Monday-Thursday 11:00am-6:00pm MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sherief Badawi can be reached on (571) 272-9782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOHAMED ABOU EL SEOUD/Primary Examiner, Art Unit 2174